Citation Nr: 1818789	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-30 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to a disability rating in excess of 40 percent for lumbar strain, with intervertebral disc syndrome and degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1992 to May 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington.  Jurisdiction of this matter was subsequently transferred to the RO in Houston, Texas. 

In February 2018, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

In February 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw his appeal for entitlement to an increased rating for his lumbar spine disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a disability rating in excess of 40 percent for lumbar strain, with intervertebral disc syndrome and degenerative disc disease have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  
An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

During his February 2018 Board hearing, the Veteran indicated he wished to withdraw his pending appeal for entitlement to an increased rating for lumbar strain, with intervertebral disc syndrome and degenerative disc disease.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal, and the issue must be dismissed. 


ORDER

The appeal for entitlement to a disability rating in excess of 40 percent for lumbar strain, with intervertebral disc syndrome and degenerative disc disease is dismissed.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


